Case 2:13-cv-00803-MOB-MKM ECF No. 276 filed 06/22/20                   PageID.10189    Page 1 of 4



                        UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION
  __________________________________________
                                             :
  In Re: AUTOMOTIVE PARTS                    :
  ANTITRUST LITIGATION                       : 12-md-02311
  _________________________________________ :
                                             :
  In Re: ANTI-VIBRATIONAL RUBBER             :
  PARTS CASES                                :
  _________________________________________ :
                                             :
  THIS RELATES TO: END-PAYOR ACTIONS :         2:13-cv-00803-MOB-MKM
                                             :
  __________________________________________:

                                      NOTICE OF APPEAL

         Notice is hereby given that Yamashita Rubber Co., Ltd., YUSA Corporation, Tokai

  Rubber Industries, Ltd. (n/k/a Sumitomo Riko Co., Ltd.), DTR Industries, Inc. (n/k/a SumiRiko

  Ohio, Inc.), Bridgestone Corporation, Bridgestone APM Company, Toyo Tire & Rubber Co.,

  Ltd., Toyo Tire North America OE Sales LLC, and Toyo Automotive Parts (USA), Inc. hereby

  appeal to the United States Court of Appeals for the Sixth Circuit from the Opinion and Order

  entered in this action on June 2, 2020 (Case No. 2:13-cv-00803, Dkt. 273) Denying Defendants’

  Motion to Enforce the District Court’s Final Judgments.



  Dated: June 22, 2020                        Respectfully submitted,

                                              By: /s/ Adam C. Hemlock

                                              Adam C. Hemlock
                                              WEIL, GOTSHAL & MANGES LLP
                                              767 Fifth Avenue
                                              New York, New York 10153-0119
                                              Telephone: (212) 310-8000
                                              Facsimile: (212) 310-8007
                                              adam.hemlock@weil.com
Case 2:13-cv-00803-MOB-MKM ECF No. 276 filed 06/22/20      PageID.10190       Page 2 of 4




                                    Frederick R. Juckniess
                                    JUCKNIESS LAW FIRM PLC
                                    302 E. Liberty Street, Ste. 203
                                    Ann Arbor, MI 48104
                                    Telephone: (734) 707-1515
                                    Rick@Juckniesslaw.com

                                    Counsel for Bridgestone Corporation and
                                    Bridgestone APM Company


                                    /s/ Matthew J. Turchyn (with consent)
                                    Bradley J. Schram
                                    Matthew J. Turchyn
                                    HERTZ SCHRAM PC
                                    1760 S. Telegraph Road, Suite 300
                                    Bloomfield Hills, MI 48302
                                    Telephone: (248) 335-5000
                                    Facsimile: (248) 335-3346
                                    bschram@hertzschram.com
                                    mturchyn@hertzschram.com

                                    David C. Giardina
                                    Robert N. Hochman
                                    SIDLEY AUSTIN LLP
                                    One S. Dearborn Street
                                    Chicago, IL 60603
                                    Telephone: (312) 853-7000
                                    Facsimile: (312) 853-7036
                                    dgiardina@sidley.com
                                    rhochman@sidley.com

                                    Counsel for Toyo Tire & Rubber Co., Ltd., Toyo
                                    Automotive Parts (USA), Inc., and Toyo Tire North
                                    America OE Sales LLC


                                    /s/ Michael A. Rubin (with consent)
                                    James L. Cooper
                                    Michael A. Rubin
Case 2:13-cv-00803-MOB-MKM ECF No. 276 filed 06/22/20     PageID.10191      Page 3 of 4



                                    Adam Pergament
                                    ARNOLD & PORTER KAYE SCHOLER LLP
                                    601 Massachusetts Ave. NW
                                    Washington, DC 20001
                                    Telephone: (202) 942-5000
                                    james.cooper@apks.com
                                    michael.rubin@apks.com
                                    adam.pergament@apks.com

                                    Fred K. Herrmann (P49519)
                                    Joanne G. Swanson (33594)
                                    KERR, RUSSELL AND WEBER, PLC
                                    500 Woodward Avenue
                                    Suite 2500
                                    Detroit, MI 48226
                                    Telephone: (313) 961-0200
                                    fherrmann@kerr-russell.com
                                    jswanson@kerr-russell.com

                                    On behalf of Yamashita Rubber Co., Ltd. and YUSA
                                    Corporation


                                    /s/ J. Clayton Everett (with consent)
                                    J. Clayton Everett , Jr.
                                    MORGAN, LEWIS & BOCKIUS LLP
                                    1111 Pennsylvania Avenue, NW
                                    Washington, DC 20004
                                    Telephone: (202) 739-3000
                                    Facsimile: (202) 739-3001
                                    jeverett@morganlewis.com

                                    On behalf of Sumitomo Riko Company, Ltd. and
                                    SumiRiko Ohio, Inc.



  cc:   Gregory P. Hansel
        William G. Caldes
Case 2:13-cv-00803-MOB-MKM ECF No. 276 filed 06/22/20                   PageID.10192        Page 4 of 4



                                    CERTIFICATE OF SERVICE

         I hereby certify that on June 22, 2020, I electronically filed the foregoing Notice of

  Appeal with the Clerk of the Court using the ECF system which will send notification of such

  filing to the ECF participants.



  Dated: June 22, 2020                         By: /s/ Adam C. Hemlock
                                               Adam C. Hemlock
                                               Weil, Gotshal & Manges LLP
                                               767 Fifth Avenue
                                               New York, New York 10153-0119
                                               Telephone: (212) 310-8000
                                               Facsimile: (212) 310-8007
                                               adam.hemlock@weil.com

                                               Attorney for Bridgestone Corporation and
                                               Bridgestone APM Company
